                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                                                              FU6%
 UNITED STATES OF AMERICA,                                    CASE NUMBER:

                                    PLAINTIFF,
                             v.
 BARRY BRYANT ROSSMAN,
                                                               WARRANT FOR ARREST
                                    DEFENDANT(S)

 To:      UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

 YOU ARE HEREBY COMMANDED to arrest DEFENDANT BARRY BRYANT
 ROSSMAN and bring him forthwith to the nearest Magistrate Judge to answer an
 Indictment charging him with Sexual Exploitation of a Child for the Purpose of
 Producing a Sexually Explicit Visual Depiction, in violation of Title 18, United States
 Code, Section 2251(a), (e); Enticement of a Minor to Engage in Criminal Sexual
 Activity, in violation of Title 18 United States Code 2422(b); and Receipt of Child
 Pornography, in violation of Section 2252A(a)(2)(A), (b)(1).




 Kiry K. Gray
 NAME OF ISSUING OFFICER                                       February 16, 2021           Los Angeles, CA
 Clerk of Court
 TITLE OF ISSUING OFFICER                                      DATE AND LOCATION OF ISSUANCE

 'LRQ'0LWFKHOO                                              JEAN ROSENBLUTH
                                                        By:
 SIGNATURE OF DEPUTY CLERK                                     NAME OF JUDICIAL OFFICER

                                                RETURN

 THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION)




 DATE RECEIVED                                                 NAME OF ARRESTING OFFICER


 DATE OF ARREST                                                TITLE



 DESCRIPTIVE INFORMATION FOR DEFENDANT                         SIGNATURE OF ARRESTING OFFICER
 CONTAINED ON PAGE TWO




CR-12 (08/10)                            WARRANT FOR ARREST                                        Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                            CASE NUMBER: FU6%

                                           PLAINTIFF,
                                 v.
 BARRY BRYANT ROSSMAN,
                                                                          WARRANT FOR ARREST
                                           DEFENDANT(S)

                               ADDITIONAL DEFENDANT INFORMATION

 RACE:            SEX:         HEIGHT:           WEIGHT:    HAIR:          EYES:        OTHER:


 YEAR OF BIRTH:                PLACE OF BIRTH:              SOCIAL SECURITY NO.:        DRIVER’S LICENSE    ISSUING
                                                                                        NO.                 STATE
            1959
 ALIASES:                      SCARS, TATTOOS OR OTHER DISTINGUISHING MARKS:


 AUTO YEAR:       AUTO MAKE:   AUTO MODEL:                  AUTO COLOR:                 AUTO LICENSE NO.:   ISSUING


                                                                                                            STATE


 LAST KNOWN RESIDENCE:                                      LAST KNOWN EMPLOYMENT:




 FBI NUMBER:


 ADDITIONAL INFORMATION:




 INVESTIGATIVE AGENCY NAME:                                 INVESTIGATIVE AGENCY ADDRESS:

                           FBI
NOTES:




CR-12 (08/10)                                     WARRANT FOR ARREST                                          Page 2 of 2
